Order entered March 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00268-CV

                    IN RE CHARLES ANTHONY ALLEN SR., Relator

                Original Proceeding from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. CV99-01573-V

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as unnecessary relator’s motion for leave to file a writ of mandamus. See TEX. R.

APP. P. 52.1. We ORDER relator to bear the costs of this original proceeding.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE